Russell, C. J.
Under the pleadings and the evidence the court did not err in granting an interlocutory injunction to prevent a sale of property under the power contained in the security deed, thus preserving the status pending the trial upon the issues involved. The record does not show sufficient cause for the appointment of a receiver.

Judgment affirmed m pari and reversed in part.


All the Justices concur, except Atkinson, J., who dissents.

O. L. Shepard, for plaintiffs in error.
Hatcher & Hatcher and Felton & Felton, contra.